                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                       Cause No. CR-19-57-GF-BMM

              Plaintiff,

       vs.                                                   ORDER

 JOSHUA JAMES BIRDRATTLER,

              Defendant.




      The United States government has filed a motion in limine seeking to avoid

a cautionary instruction being given at trial or a pre-trial ruling on the admissibility

of the agent’s reasoning for failing to record the interview if a cautionary

instruction is given. (Doc. 42). The Court conducted a hearing on in this matter

and in United States v. Mychal Thomas Damon, No. 19-45-GF-BMM, on January

16, 2020.

      The parties reached an agreement in open court regarding the language of

the instruction that the Court would give the jury in the event that the government

introduces the recording of the interview with the defendant. The parties agreed to

the following jury instruction:

      The government has introduced a recording of a statement made
      by [the Defendant]. There is not a complete recording of the
     entire interview with [the Defendant]. This Court has expressed
     a preference that interviews be recorded in their entirety. In
     considering the weight of any statement made by [the Defendant]
     you should take into account all the circumstances under which
     the statement was given including whether the entire statement
     was recorded by video or audio means. It is up to the jury to
     decide what weight to give any statement but you should weigh
     any statement carefully and view with caution the fact that the
     agents obtained [Defendant’s] statement without recording the
     entire interview.

     In light of the parties’ agreement on the language of the appropriate

cautionary instruction, IT IS ORDERED that the Government’s Motion in Limine

(Doc. 42) is DENIED as moot.

     DATED this 16th day of January, 2020.
